In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
PATRICK STEVEN CHAD      *                           No. 14-509V
MACDONALD,               *
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: June 25, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           shoulder injury.
                         *
             Respondent. *
*********************
Michael G. McLaren, Esq., Black, McLaren, Jones, Ryland & Griffee, PC,
Memphis, TN, for Petitioner;
Justine Walters, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On June 24, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by Patrick Steven Chad MacDonald on June 16, 2014. In
his petition, Mr. MacDonald alleged that the influenza (“flu”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which he received on October 14, 2013, caused him to suffer from a shoulder
injury. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition.

      Respondent denies that the influenza immunization caused petitioner’s
shoulder injury or any other injury or his current condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $81,000.00 in the form of a check payable to petitioner,
        Patrick Steven Chad MacDonald. This amount represents
        compensation for all damages that would be available under 42 U.S.C. §
        300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-509V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00509-UNJ Document 33 Filed 06/24/15 Page 1 of 5
Case 1:14-vv-00509-UNJ Document 33 Filed 06/24/15 Page 2 of 5
Case 1:14-vv-00509-UNJ Document 33 Filed 06/24/15 Page 3 of 5
Case 1:14-vv-00509-UNJ Document 33 Filed 06/24/15 Page 4 of 5
Case 1:14-vv-00509-UNJ Document 33 Filed 06/24/15 Page 5 of 5